345 F.2d 529
GENERAL INSURANCE COMPANY OF AMERICA, Appellant,v.The TRAVELERS INDEMNITY COMPANY and Joseph E. Legg, Appellees.
No. 21593.
United States Court of Appeals Fifth Circuit.
June 1, 1965.

James A. Bagwell, Atlanta, Ga., for appellant.
Florence Hewlett Dendy, Sam D. Hewlett, Jr., Atlanta, Ga., Hewlett & Ward, Atlanta, Ga., for appellee Legg.
Greene, Neely, Buckley & DeRieux, Burt DeRieux, James A. Eichelberger, Atlanta, Ga., for appellee Travelers Indemnity Co.
Before TUTTLE, Chief Judge, and EDGERTON,1 and SMITH,2 Circuit judges.
PER CURIAM.


1
The jury disposed of the only issues of fact in this case.  Appellant was not entitled to a directed verdict against either of the appellees.  No error in law as to the submission of the case to the jury appearing, there the matter ends.


2
The judgment is affirmed.



1
 Senior Circuit Judge of the D.C. Circuit, sitting by designation


2
 Of the Third Circuit, sitting by designation